    Case 3:20-cv-01141-N Document 1 Filed 05/06/20               Page 1 of 59 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 VOLLARA LLC, a Delaware Limited §
 Liability Co.,                                §
                                               §
 VOLLARA CONCEPTS LLC, a Delaware §
 Limited Liability Co.,                        §   Civil Action No.: ____________________
                                               §
 and                                           §   COMPLAINT FOR DAMAGES,
                                               §   INJUNCTIVE, AND OTHER RELIEF
 DBG GROUP INVESTMENTS, LLC, a §                   FOR VIOLATION OF 15 USC § 1114; 15
 Delaware Limited Liability Co.,               §   USC § 1125(a); 15 USC 1125(d); AND
                                               §   RELATED CLAIMS
                Plaintiffs,                    §
         v.                                    §
                                               §   DEMAND FOR JURY TRIAL
 VITALIJ         KOTOVSKIJ,           ANNA §
 CHINYAKOVA, SERGEJ SIMINENKO, §
 VIKTOR MASURKEVICH, VADYM §
 OBUKHOVSKYI,                   ALEKSANDR §
 ROMASHKANU,                    ANASTASIIA §
 LEVYTSKA,            and         NATALYA §
 MITSENGENDLER,             as    individuals, §
 SHURMAN,          INC.,       a    California §
 corporation, and JOHN DOES 1-10,              §

             Defendants.
 ___________________________________


       Plaintiffs Vollara LLC (“Vollara”), Vollara Concepts, LLC (“Vollara Concepts”), and

DBG Group Investments, LLC (“DBG Group”) (collectively, “Plaintiffs”) bring this action against

Defendants Vitalij Kotovskij, Anna Chinyakova, Sergej Siminenko, Viktor Masurkevich, Vadym

Obukhovskyi, Aleksandr Romashkanu, Anastasiia Levytska, Natalya Mitsengendler, Shurman,

Inc., and John Does 1-10 (collectively, “Defendants”) for trademark infringement in violation of

the Lanham Act, 15 U.S.C. § 1114 and 15 U.S.C. § 1125; trademark counterfeiting in violation of

the Lanham Act, 15 U.S.C. § 1114(1)(a); false advertising in violation of the Lanham Act, 15



                                               1
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 2 of 59 PageID 2



U.S.C. § 1125(a)(1)(b); cyberpiracy in violation of the Lanham Act, 15 U.S.C. § 1125(d); unfair

competition in violation of the Lanham Act, 15 U.S.C. § 1125(a); and trademark infringement and

unfair competition under Texas common law. In support of their Complaint, Plaintiffs state as

follows:

                                             PARTIES

       1.      Vollara is a limited liability company, organized under the laws of Delaware with

its principal place of business in Dallas, Texas.

       2.      Vollara Concepts is a limited liability company, organized under the laws of

Delaware with its principal place of business in Dallas, Texas.

       3.      DBG Group is a limited liability company, organized under the laws of Delaware

with its principal place of business in Dallas, Texas.

       4.      As detailed in the following paragraphs, multiple Defendants are acting in concert

as part of a coordinated scheme to sell infringing products bearing the Plaintiffs’ trademarks,

including products bearing counterfeit reproductions of the Plaintiffs’ trademarks, through three

websites and a storefront on www.eBay.com (“eBay”). All of the Defendants are acting in concert

and are jointly responsible for the conduct complained of herein.

       5.      Kotovskij is an individual who, on information and belief, resides at 65016, Odessa,

Shishkina, 32, Ukraine.

       6.      Chinyakova is an individual who, on information and belief, resides at 65016,

Odessa, Shishkina, 32, Ukraine.

       7.      Chinyakova used to be an authorized distributor of Plaintiffs’ products. As a

distributor, she previously entered into agreements with Plaintiffs stating that the jurisdiction and




                                                    2
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 3 of 59 PageID 3



venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.

       8.      Siminenko is an individual who, on information and belief, resides at Akademika

Koroleva 92, Odessa, Ukraine.

       9.      Masurkevich is an individual who, on information and belief, resides at Vahrusheva

3, Makeevka, Ukraine.

       10.     Masurkevich used to be an authorized distributor of Plaintiffs’ products. As a

distributor, he previously entered into agreements with Plaintiffs stating that the jurisdiction and

venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.

       11.     Obukhovskyi is an individual who, on information and belief, resides at 5416 Fair

Avenue, Apt. 4306, North Hollywood, California 91601.

       12.     Obukhovskyi used to be an authorized distributor of Plaintiffs’ products. As a

distributor, he previously entered into agreements with Plaintiffs stating that the jurisdiction and

venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.

       13.     Romashkanu is an individual who, on information and belief, resides at 5416 Fair

Avenue, Apt. 4306, North Hollywood, California 91601.

       14.     Romashkanu used to be an authorized distributor of Plaintiffs’ products. As a

distributor, he previously entered into agreements with Plaintiffs stating that the jurisdiction and

venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.




                                                 3
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 4 of 59 PageID 4



       15.     Levytska is an individual who, on information and belief, resides at 5416 Fair

Avenue, Apt. 4306, North Hollywood, California 91601.

       16.     Levytska used to be an authorized distributor of Plaintiffs’ products. As a

distributor, she previously entered into agreements with Plaintiffs stating that the jurisdiction and

venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.

       17.     Mitsengendler is an individual who, on information and belief, resides at 10945

Hortense Street, Apt. 110, North Hollywood, California 91602.

       18.     Mitsengendler used to be an authorized distributor of Plaintiffs’ products. As a

distributor, she previously entered into agreements with Plaintiffs stating that the jurisdiction and

venue of any claim for breach of contract would be the state or federal courts of Dallas County,

State of Texas and the claim would be governed by the laws of Texas.

       19.     Shurman, Inc. is a corporation organized under the laws of California with its

principal place of business at 5416 Fair Avenue, #4306, North Hollywood, California 91601.

       20.     Plaintiffs believe that other individuals or entities may also be responsible for the

events and occurrences referred to herein or be otherwise interested in the outcome of the dispute.

The true names, involvement, and capacities, whether individual, corporate, associated, or

otherwise of these individuals or entities are unknown to Plaintiffs. Therefore, Plaintiffs sue these

Defendants by the fictitious names John Does 1 through 10. When the true names, involvement,

and capacities of these parties are ascertained, Plaintiffs will amend or seek leave to amend this

Complaint accordingly. If Plaintiffs do not identify any such parties, it will dismiss these

Defendants from this action.




                                                 4
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 5 of 59 PageID 5



                                         JURISDICTION

       21.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1338, and 28 U.S.C. § 1367. Plaintiffs’ federal claims are predicated on 15 U.S.C.

§ 1114 and 15 U.S.C. § 1125(a) and (c), and their claims arising under the laws of the State of

Texas are substantially related such that they form part of the same case or controversy under

Article III of the United States Constitution.

       22.     This Court has personal jurisdiction over Defendants because they have expressly

aimed tortious activities toward the state of Texas and established minimum contacts with Texas

by, among other conduct, advertising and selling products bearing Plaintiffs’ trademarks and

counterfeit reproductions of Plaintiffs’ trademarks to consumers within Texas through one or more

highly interactive commercial websites through the regular course of business, with knowledge

that Plaintiffs are located in Texas and are being harmed by Defendants’ sales of counterfeit and

infringing products to Texas residents. Plaintiffs’ claims arise out of Defendants’ sales of

infringing products bearing Plaintiffs’ trademarks and counterfeit reproductions of Plaintiffs’

trademarks to Texas residents through the regular course of business.

       23.     Alternatively, if Defendants are not subject to jurisdiction in any state court of

general jurisdiction, this Court has personal jurisdiction over them under Federal Rule of Civil

Procedure 4(k)(2) and exercising such jurisdiction is consistent with the United States Constitution

and laws. Defendants have purposefully availed themselves of the privilege of conducting

activities and causing a consequence in the state of Texas by advertising and selling counterfeit

and infringing products to consumers in Texas through one or more highly interactive commercial

websites. Plaintiffs’ claims arise out of Defendants’ sales of infringing products bearing Plaintiffs’




                                                  5
     Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 6 of 59 PageID 6



trademarks and counterfeit reproductions of Plaintiffs’ trademarks to Texas residents through the

regular course of business.

                                               VENUE

        24.     Venue is properly founded in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events giving rise to Plaintiffs’ claims occurred within this judicial

district and because multiple Defendants consented to venue in this judicial district.

                                   FACTUAL ALLEGATIONS
                                 Plaintiffs and Their Trademarks

        25.     Plaintiffs market and sell a variety of natural health and eco-friendly technologies,

such as air and water purification devices. Plaintiffs sell their products exclusively through

distributors who are expressly authorized to sell their products.

        26.     Plaintiffs devote a significant amount of time, energy, and resources to protecting

the value of their brands, products, and reputation. By distributing products exclusively through

authorized distributors, Plaintiffs are better able to control the quality and integrity of their

products and ensure that customers receive accurate information about them.

        27.     Plaintiffs are the owners or licensees of numerous trademarks related to brands such

as EcoQuest, Fresh Air, activTek, Activtek Environmental, ActivePure, Fresh Air By Ecoquest,

and Ecobox (the “Plaintiffs’ Brands”). Plaintiffs sell products under one or more of these brands.

                              The Development of the EcoQuest Brand

        28.     The corporation EcoQuest International, Inc., along with its parents, subsidiaries,

and/or affiliates (collectively “EcoQuest International”), manufactured and distributed air and

water purification products. From at least 2000 to 2009, EcoQuest International, or related entities




                                                   6
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 7 of 59 PageID 7



that would later become the predecessors-in-interest to Plaintiffs, manufactured and sold those

products under the EcoQuest name for direct consumer sale.

       29.      Beginning in at least 2007, EcoQuest International, or related entities that would

later become the predecessors-in-interest to Plaintiffs, also manufactured and sold air purification

products through commercial channels using the activTek mark.

       30.      From its inception, EcoQuest International used numerous original trademarks in

connection with the sale and distribution of its air filtration products. These trademarks helped its

consumers identify EcoQuest products and distinguish EcoQuest from its competitors. From 2005

through 2008, EcoQuest International and its affiliates registered several of the marks with the

U.S. Patent and Trademark Office (“USPTO”), including FRESH AIR BY ECOQUEST® (Reg.

Nos. 3,023,417 and 2,947,914); ECOQUEST® (Reg. No. 3,062,066); ECOBOX® (Reg. No.

3,441,969); ACTIVTEK® (Reg. No. 4,715,402); ACTIVTEK ENVIRONMENTAL® (Reg. No.

3,686,657), and ACTIVEPURE® (Reg. No. 3,427,682) (collectively, the “EcoQuest

Trademarks”).

       31.      Ecoquest International marketed air filtration products under the ACTIVEPURE,

ACTIVTEK, ACTIVTEK ENVIRONMENTAL, ECOQUEST, and ECOBOX marks.

       32.      Several of the products bearing the EcoQuest Trademarks also received designation

as “Certified Space Technology” by the United States Space Foundation (“USSF”)—a non-profit

that designates products derived from technology used or approved by the National Aeronautics

and Space Administration (“NASA”). CERTIFIED SPACE TECHNOLOGY is a certification

mark registered by the USSF (Reg. No. 3,230,615). Through a license with USSF, the Certified

Space Technology designation permitted EcoQuest to use the certification mark in its promotional

materials for its ActivePure technology. For instance, products such as the FreshAir Cube feature



                                                 7
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 8 of 59 PageID 8



Certified Space Technology, and the certification mark has been used continually in their

advertisement.

       33.        As EcoQuest International grew, it established significant goodwill in the

marketplace for its products and brand. During this time, consumers associated the EcoQuest

Trademarks with this goodwill and with EcoQuest International’s products and technology.

       34.        Due to the quality and exclusive distribution of EcoQuest International’s products,

and because EcoQuest International was recognized as the source of high quality products, the

EcoQuest Trademarks maintained substantial value.

                    Plaintiffs’ Acquisition of Assets of EcoQuest International

       35.        In 2009, DBG Group acquired the majority of EcoQuest International’s assets,

including the rights to the EcoQuest Trademarks.          Plaintiffs continue to use the EcoQuest

Trademarks. Plaintiffs also continue to use the CERTIFIED SPACE TECHNOLOGY mark from

the USSF in conjunction with its ActivePure products. In addition, Plaintiffs registered additional

trademarks related to existing brands and marks.          These include ACTIVTEK® (Reg. No.

4,715,402, registered April 7, 2015) and ACTIVTEK ENVIRONMENTAL® (Reg. No.

5,353,583, registered December 12, 2017) (collectively, these marks and the EcoQuest

Trademarks will be referred to as “Plaintiffs’ Trademarks”).

       36.        Since the acquisition of EcoQuest International, Plaintiffs have devoted a

significant amount of time, energy, and resources to protecting the value of its brands, products,

and reputation.

       37.        Plaintiffs also continue to use the EcoQuest Trademarks in commerce in connection

with its products and services. Plaintiffs continue to devote a significant amount of time, energy,

and resources to protecting the value of the EcoQuest Trademarks.



                                                   8
    Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 9 of 59 PageID 9



       38.     Notably, Plaintiffs continue to use the ECOQUEST mark and the FRESH AIR BY

ECOQUEST mark in commerce to identify many of their products and services. In 2015, DBG

Group renewed the FRESH AIR BY ECOQUEST mark with the USPTO. In 2016, DBG Group

renewed the ECOQUEST mark with the USPTO.

       39.     The registration for each of Plaintiffs’ Trademarks is valid, subsisting, and in full

force and effect.

       40.     Plaintiffs actively use and market Plaintiffs’ Trademarks in commerce.

       41.     Due to the quality and exclusive distribution of Plaintiffs’ products, and because

Plaintiffs are recognized as the source of high quality products, Plaintiffs’ Trademarks have

substantial value.

     Defendants Seek to Cause Consumer Confusion Through Their Use of Plaintiffs’
                  Trademarks on Their Websites and eBay Storefront

       42.     As of the filing of this Complaint, Defendants operate at least three websites: (1)

the domain names <ecoquestparts.com>, <ecoquest.shop>, and <ecoquestfreshair.com> all direct

to the same website at the <ecoquestfreshair.com> domain name; (2) the <ecoquestpurifiers.com>

domain name directs to a separate website; and (3) the <alpinefreshair.com> domain name directs

to a separate website (collectively, the “Ecoquest Websites”).

       43.     Defendants seek to cause consumer confusion by using Plaintiffs’ Trademarks as

their tradenames, in the domain names for the Ecoquest Websites, on their eBay Storefront, in

descriptions of their business on the Ecoquest Websites and eBay Storefront, and in product

listings and descriptions on their Ecoquest Websites and eBay Storefront.

       44.     Since at least 2016, Defendants have been using “EcoQuest” as their tradename and

began using the EcoQuest Trademarks on their commercial websites in connection with their sale

of similar products. With the EcoQuest brand now being maintained, marketed, and used by

                                                 9
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20              Page 10 of 59 PageID 10



Plaintiffs, Defendants perpetrated a campaign to confuse consumers into thinking that

Defendants—rather than Plaintiffs—were the successors of the EcoQuest entity or the continuation

of the EcoQuest brand.

       45.    Defendants began to misappropriate the ECOQUEST mark and other of Plaintiffs’

Trademarks by registering several domain names: (1) <ecoquestparts.com>, registered, on

information and belief, in April 2016; (2) <ecoquest.shop>, registered in October 2018; (3)

<ecoquestpurifiers.com>, registered in February 2019; (4) <ecoquestfreshair.com>, registered in

February 2019; and (5) <alpinefreshair.com>, registered in February 2018.

       46.    At the URL <https://ecoquestpurifiers.com/support/aboutus/>, Defendants make

numerous false and misleading claims:




       47.    For example, Defendants claim to have a “25-year history of proven, pioneering

success in the air purification industry,” when, on information and belief, Defendants have not

                                              10
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 11 of 59 PageID 11



been in business for nearly that long. Instead, they falsely assert a 25-year history to confuse

customers into thinking that they are the successors of the original Ecoquest International. They

also falsely claim that their products have “also received the prestigious ‘Certified Space

Technology’ designation from the NASA-affiliated Space Foundation.” They also falsely claim

ownership of “Laundry Pure” technology, which is another brand marketed and sold by Plaintiffs.

       48.     Defendants also use confusingly similar images on one of the Ecoquest Websites

as Plaintiffs use on their website to advertise their own products. For example, Defendants use

Plaintiffs’ ACTIVEPURE trademark and nearly identical diagrams to advertise their products as

Plaintiffs use on their website, as shown by the screenshots below:

Image from <alpinefreshair.com>




                                               11
      Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 12 of 59 PageID 12



Image from Plaintiffs’ website, www.vollara.com




         49.       Defendants’ use of this content and the ACTIVEPURE mark confuses consumers

and leads them to believe that Defendants are affiliated or associated with Plaintiffs.

         50.       Defendants also use the ECOQUEST trademark as their trade name to sell products

bearing Plaintiffs’ Trademarks on an eBay storefront they operate called “EcoQuestGlobal” (the

“eBay Storefront”).

         51.       Defendants make numerous false and misleading claims on their eBay Storefront.

         52.       For example, Defendants claim that at “EcoFreshAir . . . [w]e specialize in Fresh

Air Purifiers and Parts of the following brands: Alpine, Ecoquest, Living Air & Vollara. We offer

top      quality      products     for     the    lowest     cost    on     the    market.”     See

https://www.ebay.com/str/EcoFreshAir?_trksid=p2047675.l2563.




                                                  12
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 13 of 59 PageID 13




       53.     Defendants intentionally set up their Ecoquest Websites and eBay Storefront in a

manner that falsely suggests that Defendants are the manufacturers or authorized sellers of

Plaintiffs’ products or are otherwise affiliated with Plaintiffs. Defendants sell products similar to

those sold by Plaintiffs on its website, and every page of the <ecoquestpurifers.com> website

contains a banner that advertises and suggests an association with Plaintiffs:




       54.     Additionally, Defendants advertise a “Fresh Air Black & Ecobox/Cube Alpine

Living Air Purifier” on the eBay Storefront, as shown in the screenshots below:




                                                 13
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 14 of 59 PageID 14




       55.    In the product description for this listing, Defendants falsely claim that the product

comes with a three-year manufacturer’s warranty, was created by “our engineers,” uses

“ActivePure technology,” and bears the “exclusive mark ‘Certified in Space’ (sic) – a unique sign

of Space Foundation granted by NASA.”



                                               14
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 15 of 59 PageID 15



       56.     The products Defendants sell bearing Plaintiffs’ Trademarks were not created by

Defendants’ engineers, and Defendants are not authorized to sell products using the

ACTIVEPURE mark.

       57.     Defendants’ products have not qualified for USSF’s CERTIFIED SPACE

TECHNOLOGY mark. Nonetheless, Defendants claim that they are authorized to use the

“exclusive mark ‘Certified in Space,’” which is confusingly similar to the USSF’s certification

mark, in an effort to confuse consumers into believing that Defendants are certified by the USSF

and NASA and that Defendants are associated or affiliated with Plaintiffs.

       58.     Additionally, genuine products purchased from Plaintiffs’ distributors come with a

limited three-year warranty provided by Vollara that warrants against defects in workmanship or

material (the “Warranty”).

       59.     The Warranty explicitly states that their products are authorized for sale by

authorized distributors only, and that their Warranty is “voided if a product is purchased through

unauthorized channels, this includes websites that are not authorized to use Vollara’s trademarked

names, images and logos as well as Internet action sites (e.g. ebay and Craigslist).”

       60.     Vollara cannot oversee, track, or take action to correct the quality of products sold

by unauthorized sellers. As a result, it does not extend the Warranty to products that are sold by

unauthorized sellers.

       61.     The infringing products that Defendants sell bearing Plaintiffs’ Trademarks do not

come with the Warranty because the Warranty does not cover products sold by unauthorized

sellers, like Defendants.

       62.     The Warranty is a material component of Plaintiffs’ genuine products. Consumers

who purchase Plaintiffs’ products with the Warranty receive the peace of mind that they are



                                                15
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                    Page 16 of 59 PageID 16



receiving a high-quality product, that Plaintiffs stand behind the product, and that if a defect occurs,

they will have the ability to return the product.

        63.     Consumers would find it material and relevant to their purchasing decision to know

whether the product they are buying is covered by the Warranty. If a consumer knew that one of

Plaintiffs’ products did not come with the Warranty, the consumer would be less likely to purchase

the product.

 Defendants Are Selling Products to Consumers Through Their Websites and Their Sales
                  Infringe Plaintiffs’ Rights in Plaintiffs’ Trademarks

        64.     In addition to making false and misleading statements on their Ecoquest Websites

and eBay Storefront and in advertisements, Defendants have sold—and are currently selling—

products bearing Plaintiffs’ Trademarks on their Ecoquest Websites and eBay Storefront and, on

information and belief, through other channels.

        65.     Defendants are selling these products without authorization and in violation of

Plaintiffs’ intellectual property rights under federal and state law. Plaintiffs are not affiliated with

Defendants.

       66.     Through their unauthorized use of Plaintiffs’ Trademarks, Defendants have

misled—and continue to mislead—consumers into believing that they are purchasing Plaintiffs’

products.

        67.     For example, in addition to offering repair services and other parts and accessories

on the Ecoquest Websites and eBay Storefront, Defendants purport to sell new air purifiers,

including those sharing similar names and similar designs as Plaintiffs’ products. These include

items such as the “Fresh Air Box,” “FreshAir Cube EcoBox,” “Freshair Surround,” and “Fresh Air

Surround Purifier,” which are substantially similar to Plaintiffs’ FreshAir Cube and FreshAir

Surround products, as shown in the following screenshots:

                                                    16
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20         Page 17 of 59 PageID 17



Image of “Fresh Air Box” from <ecoquestfreshair.com>




Image of “FreshAir Cube EcoBox” from <ecoquestpurifiers.com>




                                           17
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20          Page 18 of 59 PageID 18



Image of “Fresh Air Box” from <alpinefreshair.com>




Image of “Ozone Ionizer Ecobox Fresh Air Box Purifier Alpine Ecoquest Vollara Living Air”
from the eBay Storefront




                                            18
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                     Page 19 of 59 PageID 19



Image of “FreshAir Cube” from Plaintiffs’ website, www.vollara.com




       68.         Defendants also are using the ECOQUEST mark in connection with products

offered for sale on their website. Defendants sell a “Living Air Classic HEPA by EcoQuest.” See

https://alpinefreshair.com/hepa/.




       69.         Defendants also are using the ACTIVEPURE mark in connection with products

offered for sale on their website. Defendants sell a “RCI Cell For Fresh Air Ozone Free,” which

contains     the    following   product   description   using   the    ACTIVEPURE     mark.   See

https://ecoquestfreshair.com/rci-cells/rci-cell-for-fresh-air-2-0-2-12441/.



                                                 19
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20               Page 20 of 59 PageID 20




       70.     As another example, Defendants advertise an “ActivePure RCI PCO Cell 14” as

shown in the following screenshot. See https://ecoquestpurifiers.com/shop/rci_cells/rci_cell_14/.




                                               20
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 21 of 59 PageID 21



       71.    On their <alpinefreshair.com> website, Defendants use the ACTIVEPURE mark to

advertise the technology used by the products Defendants sell.




       72.    Defendants are also using Plaintiffs’ ACTIVTEK mark in connection with products

offered for sale on their Ecoquest Websites. For example, Defendants advertise and sell a product

they advertise as “the activTek INDUCT 500,” which they claim comes with “innovative

ActivePure technology.” See https://ecoquestpurifiers.com/shop/living_air/induct_500/.




                                               21
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 22 of 59 PageID 22



       73.     Defendants also sell products bearing Plaintiffs’ Trademarks on which serial

numbers have been removed or altered.

       74.     Certain of Plaintiffs’ genuine products bear a sticker with a unique serial number

that allows Plaintiffs to track the product and implement any necessary recall or information

dissemination efforts.

       75.     Upon information and belief, Defendants remove the serial number stickers from

products bearing Plaintiffs’ Trademarks and apply their own nearly identical stickers with invalid

serial numbers before reselling the products, in an effort to prevent Plaintiffs from tracking the

sale of products bearing their trademarks and from identifying the source(s) of unauthorized

products sold by Defendants. This interferes with Plaintiffs’ ability to exercise quality control over

products bearing Plaintiffs’ Trademarks.

       76.     In connection with Defendants’ use of Plaintiffs’ Trademarks, Defendants seek to

mislead the public into believing that their products are or are related to the product line formerly

sold by EcoQuest International and now sold by Vollara and DBG Group.                    Defendants’

representations are intended to confuse consumers as to Defendants’ association with Plaintiffs

and Plaintiffs’ predecessor to the EcoQuest Trademarks, EcoQuest International.

       77.     Upon information and belief, through the Ecoquest Websites and the eBay

Storefront, Defendants are accepting and fulfilling orders from Texas residents for products

bearing Plaintiffs’ Trademarks and are shipping products bearing Plaintiffs’ Trademarks to

customers located in Texas.

         Defendants’ Are Falsely Advertising Products on Their Websites Through
         Misappropriation of the “Certified Space Technology” Certification Mark

       78.     Defendants’ websites, which are accessible throughout the United States and

beyond, display the “Certified Space Technology” certification mark and the confusing similar


                                                 22
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 23 of 59 PageID 23



phrase “Certified in Space” in connection with various products advertised and sold by

Defendants.

       79.     For example, Defendants represent a product advertised as the “Fresh Air Purifier”

to be “‘Certified in Space’ – a unique sign of Space Foundation…” on their Ecoquest Websites.

See https://ecoquestpurifiers.com/shop/living_air/fresh_air_black/.




       80.     Defendants use the exact same product description in their listing for a “Fresh Air

Black & Ecobox/Cube Alpine Living Air Purifier” on their eBay Storefront. See

                                               23
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 24 of 59 PageID 24



https://www.ebay.com/itm/1-099-97-VALUE-FRESH-AIR-BLACK-ECOBOX-CUBE-

ALPINE-LIVING-AIR-

PURIFIERS/143452429928?hash=item21666e5e68:g:vigAAOSwBLJd3D~a#shpCntId.




       81.     On information and belief, products bearing Plaintiffs’ Trademarks that have been

manufactured and sold by Defendants have not been designated by the USSF as Certified Space

Technology.

       82.     On information and belief, Defendants are not authorized to use the USSF’s

Certified Space Technology mark in any manner.

       83.     Defendants also are not authorized to use any of the other of Plaintiffs’ Trademarks

used in the product descriptions above, including ECOQUEST, FRESH AIR BY ECOQUEST,

and ACTIVEPURE.

       84.     Many of the products listed on Defendants’ website that display the Certified Space

Technology mark are products that are similar to and compete with Plaintiffs’ products.

       85.     To obtain certification, the USSF requires companies to submit an application

detailing the products’ relationship to the space industry and pay an application fee.


                                                24
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20               Page 25 of 59 PageID 25



       86.     Being able to use the Certified Space Technology mark in connection with a

product or company provides a competitive advantage, as consumers have an interest in using

products connected to space technology.

       87.     Defendants obtained the benefit of advertising their products with the Certified

Space Technology mark without going through the certification process or paying the application

or licensing fee.

       88.     As a result of Defendants’ advertising and misuse of the Certified Space

Technology mark, Plaintiffs suffered damages, including, without limitation, lost sales of their

products.

 Defendants Are Illegally Advertising and Selling Counterfeit Products Bearing Plaintiffs’
                    ACTIVTEK® Trademark and Other Trademarks

       89.     As discussed, Defendants advertise and sell products bearing Plaintiffs’

Trademarks on their Ecoquest Websites, and they advertise them in ways that are likely to cause

consumer confusion.

       90.     Additionally, Defendants also advertise and sell counterfeit products that are not

manufactured by Plaintiffs and that bear counterfeit reproductions of Plaintiffs’ ACTIVTEK

trademark.

       91.     Through their unauthorized use of Plaintiffs’ ACTIVTEK mark, Defendants have

misled—and continue to mislead—consumers into believing that Defendants are (1) the successors

to the EcoQuest International company and brand, (2) the source of authentic ACTIVTEK

products, and/or (3) selling other products that are identical or fully equivalent to ACTIVTEK

products.




                                               25
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                    Page 26 of 59 PageID 26



       92.     For example, on <ecoquestpurifiers.com>, Defendants advertise and sell a product

called the Air Scrubber Induct 2000 by ReSPR, but use a picture of what purports to be an activTek

Induct product manufactured by Plaintiffs.

       93.     This product, depicted on <ecoquestpurifiers.com> and shown below is not

Plaintiffs’ product, even though it bears a mark identical to, or substantially indistinguishable from,

Plaintiffs’ ACTIVTEK mark:




       94.     When       clicking     into    the     link    for    the    product       listing   at

<https://ecoquestpurifiers.com/shop/living_air/air_scrubber_induct_2000/>,           the       product

description refers to the ActivTek Induct 2000, and falsely and misleadingly suggests that the

“InDuct 2000” is “the same unit” as numerous other products:




                                                  26
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20               Page 27 of 59 PageID 27



       95.    The activTek Induct 2000 is the name of a product manufactured and sold by

Plaintiffs. It is not manufactured or sold by ReSPR. An image of the product, from

www.activetek.net, is below:




https://www.activtek.net/CatalogProduct.aspx?ProductId=US40532&Category=hvac.

       96.    The activTek Induct 2000 is not the same unit as other products sold under the

names DuctwoRx, Air Scrubber Plus, or ReSPR 1000. The statements made to the contrary by

Defendants are false, misleading, and are likely to cause consumer confusion.

       97.    Defendants make additional identical false and misleading statements on

<ecoquestfreshair.com>. This time, they show an image of what appears to be an actual activTek

Induct 2000 product but describe it as “AIR SCRUBBER INDUCT 2000 BY RESPR”:




                                               27
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 28 of 59 PageID 28




       98.    When      clicking    into    the     link   for    the   product     listing   at

<https://ecoquestfreshair.com/ecoquest-vollara/induct-2000/>, the listing shows the image of the

activTek Induct 2000 (as well as explicitly referring to it as a Vollara product in the URL) and

contains the same language as above, suggesting that the activTek 2000 is the same as various

other products:




       99.    Plaintiffs’ authentic products are not manufactured or sold by ReSPR, and neither

Defendants nor ReSPR are affiliated with Plaintiffs.

       100.   Additionally, upon information and belief, Defendants also sell products bearing

counterfeit reproductions of Plaintiffs’ Trademarks on which serial numbers have been removed

or altered by the person or entity from whom Defendants purchased the products.



                                               28
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 29 of 59 PageID 29



       101.    By using Plaintiffs’ Trademarks and product images to sell counterfeit products,

Defendants falsely and misleadingly suggest that the products they sell bearing Plaintiffs’

Trademarks are authentic products manufactured by Plaintiffs, and are the same as Plaintiffs’

authentic products.

       102.    Defendants have knowingly and intentionally sold products bearing counterfeit

reproductions of Plaintiffs’ products that are identical to or substantially indistinguishable from

authentic products manufactured by Plaintiffs. Defendants sold such products through their

Ecoquest Websites.

       103.    In addition, or in the alternative, Defendants are selling products bearing Plaintiffs’

Trademarks on which serial numbers have been removed or altered.

       104.    Certain of Plaintiffs’ genuine products bear a sticker with a unique serial number

that allows Plaintiffs to track the product and implement any necessary recall or information

dissemination efforts.

       105.    Upon information and belief, Defendants have removed the serial number stickers

from products bearing Plaintiffs’ Trademarks and applied their own nearly identical stickers with

invalid serial numbers before reselling the products, in an effort to prevent Plaintiffs from tracking

the sale of products bearing their trademarks. This interferes with Plaintiffs’ ability to exercise

quality control over products bearing Plaintiffs’ Trademarks.

                                    Identification of Defendants

       106.    All of the Defendants are acting in concert and are jointly responsible for the actions

complained of herein.

       107.    Until     November    2019,    Whois    records    for   the   <ecoquest.shop>     and

<ecoquestpurifiers.com> domains were essentially identical. Kotovskij was the listed registrant



                                                 29
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 30 of 59 PageID 30



for both of the domains, and listed the same physical address and telephone number in the records

for both domains.

       108.    Until November 2019, the contact email address for both <ecoquestpurifiers.com>

and its registrant, Kotovskij, was support@freshairpurifiers.net. According to Whois records, the

registrant for the domain <freshairpurifiers.net> is Masurkevich.

       109.    However, in November 2019, after detection by Plaintiffs of their unlawful use of

the ECOQUEST mark on <ecoquest.shop> and <ecoquestpurifiers.com> and their unlawful sale

of products bearing Plaintiffs’ Trademarks on their websites, Defendants redirected the

<ecoquest.shop> domain to <ecoquestfreshair.com> and changed the name of the registrant of the

<ecoquestpurifiers.com> domain from Kotovskij to Chinyakova.

       110.    Chinyakova’s listed address in Whois records for <ecoquestpurifiers.com> is

65016, Odessa, Shishkina 32, Ukraine (the “65016 Odessa address”). According to Whois records,

Kotovskij’s listed address as the former registrant for the <ecoquest.shop> domain and the

<ecoquestpurifiers.com> domain is also the 65016 Odessa address. This address is also

Kotovskij’s listed address as the current registrant for the <ecoquestfreshair.com> domain.

       111.    As of the filing of this Complaint, Kotovskij is the registrant of the

<ecoquestfreshair.com> domain.

       112.    As of the filing of this Complaint, Chinyakova is the registrant of the

<ecoquestpurifiers.com> domain.

       113.    As of the filing of this Complaint, Siminenko is the registrant of the

<ecoquestparts.com> domain and <alpinefreshair.com> domain.

       114.    Chinyakova,     Masurkevich,     Obukhovskyi,      Romashkanu,    Levytska,    and

Mitsengendler are all former authorized distributors of Plaintiffs’ products.



                                                30
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20               Page 31 of 59 PageID 31



       115.    Obukhovskyi attempted to register with the U.S. Patent and Trademark Office the

trademark ECOGUEST in January 2018 in connection with “Air purifiers” and “Water purifying

apparatus and machines.” He listed an email address associated with Levytska as contact

information.

       116.    Chinyakova, Obukhovskyi, and Misgendler are all former authorized distributors

of Plaintiffs’ products and have recently purchased or attempted to purchase Plaintiffs’ products

from Plaintiffs.

       117.    In making these purchases, Obukhovskyi listed his address to Plaintiffs as both

4335 Van Nuys Blvd. #385, Sherman Oaks, CA 91601 (the “4335 Van Nuys address”) and 5416

Van Nuys Blvd. #385, Sherman Oaks, CA 91601 (the “5416 Van Nuys address”).

       118.    The 4335 Van Nuys address is nearly identical to the mailing address listed on the

Ecoquest Websites ecoquestfreshair.com and alpinefreshair.com. These two websites list the zip

code for the 4335 Van Nuys address as “91403” instead of 91601. In fact, the correct zip code is

“91403,” and this address is a postal box. Upon information and belief, Defendants listed the

incorrect zip code when purchasing products from Plaintiffs in an attempt to evade detection.

       119.    The 5416 Van Nuys address is not a legitimate address.

       120.    However, Obukhovskyi has resided at 5416 Fair Avenue, #4306, North Hollywood,

California 91601 (the “5416 Fair Ave. address”).

       121.    Both Romashkanu and Levytska also either currently reside or have resided at the

5416 Fair Ave. address. Additionally, Romashkanu and Levytska were once married and are

currently divorced.

       122.    Romashkanu has also used the postal box at the 4335 Van Nuys address.




                                               31
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 32 of 59 PageID 32



       123.    According to corporate records, Romashkanu is the agent, chief executive officer,

secretary, and chief financial officer of Shurman, Inc., a California corporation in the business of

“International Sales” whose principal place of business is the 5416 Fair Ave. address.

       124.    Shurman, Inc. has imported air purifiers that were shipped to 8101 Orion Avenue

#5, Van Nuys, California 91406 (the “8101 Orion address”), which appears to be a warehouse.

       125.    One of these shipments was marked “Ecoguest Air Purifier” and another was

marked “Ecoquest Ozone Blaster.”

       126.    The shipment bearing the Ecoguest label was sent to Shuman, Inc. and

Mitsengendler at the 8101 Orion address.

       127.    The shipment bearing Plaintiffs’ ECOQUEST mark connected to a phone number

associated with both Levytska and Mitsengendler.

       128.    Additionally, Mitsengendler has also resided at the 5416 Fair Ave. address.

       129.    Upon information and belief, one of the Defendants used the alias Sergey

Bogopolskiy, purporting to be Mitsengendler’s husband, to communicate with Plaintiffs about the

shipment of Plaintiffs’ products ordered by Mitsengendler. The phone number “Bogopolskiy”

gave Plaintiffs as contact information is associated with both Romashkanu and Levytska.

       130.    Based on these facts, all of the defendants are acting in concert as part of a

coordinated scheme to sell infringing products bearing the Plaintiffs’ trademarks, including

products bearing counterfeit reproductions of the Plaintiffs’ trademarks, through the Ecoquest

Websites and the eBay Storefront. All of the defendants are acting in concert and are jointly

responsible for the conduct complained of herein.

       131.    Despite the changes to registrant and domain names, all of the Ecoquest Websites

are operated and controlled by Defendants.



                                                32
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 33 of 59 PageID 33



       132.    Both <ecoquestfreshair.com> and <ecoquestpurifiers.com> have listed the same

phone number as contact information, as shown in the following screenshots:

Image from <ecoquestfreshair.com>




Image from <ecoquestpurifiers.com> (taken and cached October 30, 2019)




       133.    Both <ecoquestfreshair.com> and <ecoquestpurifiers.com> use the same logo to

identify the websites, as shown in the highlighted portions of the following screenshot:




       134.    All of the Ecoquest Websites use the same tool—a popup box from “Miriam”—to

communicate with visitors to the websites, as shown in the following screenshots:

Image from <ecoquestfreshair.com>




Image from <ecoquestpurifiers.com>




                                                33
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 34 of 59 PageID 34




Image from <alpinefreshair.com>




       135.    Both <ecoquestfreshair.com> and <alpinefreshair.com> list the same address as

contact information, as shown in the following screenshots:

Image from <ecoquestfreshair.com>




Image from <alpinefreshair.com>




       136.    Defendants also have spread their misappropriation campaign beyond the Ecoquest

Websites and use nearly identical Google keyword ads to attract customers. As recently as January

2020, a Google search for “ecoquest” featured a Google keyword ad for <ecoquestpurifiers.com>

that billed it as the “Official EcoQuestFreshAir Site.” The same search also featured a Google

keyword ad for <ecoquestfreshair.com> that also billed it as the “Official EcoQuestFreshAir Site.”




                                               34
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 35 of 59 PageID 35




       137.    These advertisements intend to confuse consumers into thinking that Defendants

are official and authorized distributors of Plaintiffs’ products when, in fact, they are not.

       138.    Defendants’ actions are knowing and willful. In fact, in 2017, a panel of the World

Intellectual Property Organization (WIPO) found that Masurkevich was operating the domain

names <ecoquest-air.com> and <ecoquestair.com> in violation of DBG Group’s trademarks rights

to the ECOQUEST mark. It found that the domain names were identical or confusingly similar to

the mark, Masurkevich had no right or legitimate interest in the mark, and Masurkevich was using

the registered mark in bad faith. As a result, it ordered that the domain names be transferred to

DBG Group. See DBG Group Investments, LLC v. Viktor Masurkevich, No. D2017-1159 (WIPO

Aug. 26, 2017).

       139.    Based on the facts that (1) two of the Ecoquest Websites list the same phone

number; (2) two of the Ecoquest Websites use the same logo; (3) all of the Ecoquest Websites use

the same popup box tool; (4) two of the Ecoquest Websites list the same address; (5) two of the

                                                  35
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 36 of 59 PageID 36



Ecoquest Websites use nearly identical Google keyword advertisements; (6) both Chinyakova and

Kotovskij list the same 65016 Odessa address as registrant addresses for the domain names; (7)

Siminenko is the registrant of two of the domain names connected to the Ecoquest Websites; (8)

Obukohovskyi, Chinyakova, and Mitsengendler have all recently purchased or attempted to

purchase products from Plaintiffs and are associated with Shurman, Inc. and the addresses and

other contact information on the Ecoquest Websites; and (9) Masurkevich has previously been

found by a WIPO panel to be infringing Plaintiffs’ trademark rights in a nearly identical manner;

it is clear that the Ecoquest Websites are all jointly operated and controlled by Defendants.

                           Plaintiffs Have Suffered Substantial Harm

       140.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, irreparable harm to their goodwill, business, and to Plaintiffs’ Trademarks.

       141.    Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

contrary to law.

       142.    Plaintiffs are entitled to injunctive relief because Defendants will otherwise

continue to unlawfully sell infringing and counterfeit products under Plaintiffs’ brands.

Defendants’ ongoing unlawful conduct has caused, and will continue to cause, irreparable harm to

Plaintiffs’ goodwill, and has caused, and will continue to cause, Plaintiffs to lose business.

                                   FIRST CAUSE OF ACTION
                                     Trademark Infringement
                                        15 U.S.C. §§ 1114

       143.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       144.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks.

       145.    Plaintiffs have registered Plaintiffs’ Trademarks with the United States Patent and

Trademark Office.
                                                 36
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 37 of 59 PageID 37



       146.    Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and effect.

       147.    Through Defendants’ Ecoquest Websites and eBay storefront, Defendants have

willfully and knowingly used, and continue to use, Plaintiffs’ Trademarks in interstate commerce

for purposes of advertising, promoting, and selling products bearing Plaintiffs’ Trademarks

without Plaintiffs’ consent.

       148.    The products Defendants sell bearing Plaintiffs’ Trademarks do not come with the

Warranty.

       149.    Because the products Defendants sell bearing Plaintiffs’ Trademarks do not come

with the Warranty, they are materially different from genuine Plaintiffs’ products sold by

Plaintiffs’ authorized distributors.

       150.    Additionally, as discussed above, Defendants have used Plaintiffs Trademarks

without Plaintiffs’ authorization as their tradenames; in the domain names for the Ecoquest

Websites; on their eBay Storefront; in descriptions of their business on the Ecoquest Websites and

eBay Storefront; in product listings and descriptions on their Ecoquest Websites and eBay

Storefront; in Google advertisements; to sell products bearing Plaintiffs’ Trademarks on their

Ecoquest Websites and eBay Storefront, and, on information and belief, through other channels.

       151.    Defendants’ unauthorized sales of products bearing Plaintiffs’ Trademarks are

likely to cause consumer confusion, cause mistake, or deceive consumers because Defendants’ use

of Plaintiffs’ Trademarks suggests that the products Defendants offer for sale are genuine

Plaintiffs’ products when, in fact, they are not.

       152.    Defendants’ use of Plaintiffs’ Trademarks in connection with their unauthorized

sale of products is likely to cause consumer confusion, cause mistake, or deceive consumers

because it suggests that the products offered for sale by Defendants are the same as Plaintiffs’



                                                    37
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 38 of 59 PageID 38



products legitimately bearing Plaintiffs’ Trademarks, and originate from, or are sponsored by,

authorized by, approved by, or otherwise connected with Plaintiffs.

       153.    The products sold by Defendants are not, in fact, Plaintiffs’ genuine and authentic

products and they are not sponsored by, approved by, or otherwise connected with Plaintiffs.

       154.    Upon information and belief, Defendants alter the serial numbers on products

bearing Plaintiffs’ Trademarks by removing the serial numbers from products bearing Plaintiffs’

Trademarks and applying their own nearly identical serial numbers before reselling the products,

in an effort to prevent Plaintiffs from tracking the sale of products bearing their trademarks and

from identifying the source of unauthorized products.

       155.    By altering the serial numbers on products bearing Plaintiffs’ Trademarks,

Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks interferes with

Plaintiffs’ quality controls and ability to exercise quality control over products bearing Plaintiffs’

Trademarks.

       156.    Defendants’ unauthorized use of Plaintiffs’ Trademarks has materially damaged the

value of Plaintiffs’ Trademarks, caused significant damage to Plaintiffs’ business relations, and

infringed on Plaintiffs’ Trademarks.

       157.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       158.    Plaintiffs are entitled to recover damages caused by Defendants’ infringement of

Plaintiffs’ Trademarks and to disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.




                                                 38
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 39 of 59 PageID 39



          159.   Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

          160.   Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                 SECOND CAUSE OF ACTION
                                   Trademark Counterfeiting
                                     15 U.S.C. § 1114(1)(a)

          161.   Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          162.   Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, including the

ACTIVTEK® trademark.

          163.   Plaintiffs have registered the ACTIVTEK® trademark with the United States

Patent and Trademark Office.

          164.   The ACTIVTEK® trademark is a valid and subsisting trademark in full force and

effect.

          165.   Defendants willfully and knowingly used in commerce, and continue to use,

counterfeit reproductions of the ACTIVTEK® trademark that are identical to, or substantially

indistinguishable from, the ACTIVTEK® trademark on goods covered by Plaintiffs’ federal

trademark registrations.

          166.   Defendants have intentionally used these spurious designations, knowing that they

are counterfeit, in connection with the advertisement, promotion, sale, offering for sale, and

distribution of goods.




                                                  39
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 40 of 59 PageID 40



       167.    Defendants’ use of the ACTIVTEK® trademark to advertise, promote, offer for

sale, distribute, and sell products bearing counterfeit trademarks was at all times and is currently

without Plaintiffs’ authorization, license, or consent.

       168.    Defendants’ unauthorized use of the ACTIVTEK® trademark on goods bearing

counterfeit trademarks in connection with their advertisement, promotion, sale, offering for sale,

and distribution of goods on the Internet constitutes use of the ACTIVTEK® trademark in

commerce.

       169.    Defendants’ unauthorized use of the ACTIVTEK® trademark is likely to: (a) cause

confusion, mistake, and deception; (b) cause the public to incorrectly believe that Defendants’

goods are the same as authentic ACTIVTEK® products and/or that the products sold by

Defendants are affiliated with, connected to, associated with, or in some way related to Plaintiffs;

(c) result in Defendants benefitting from Plaintiffs’ advertising and promotion; and (d) result in

Defendants unfairly profiting from Plaintiffs’ reputation and trademarks, all to the substantial and

irreparable injury of the public, Plaintiffs, the ACTIVTEK® trademark, and the substantial

goodwill they represent.

       170.    Upon information and belief, Defendants also sell products bearing counterfeit

reproductions of Plaintiffs’ Trademarks on which the serial numbers have been removed or altered

by the person or entity from whom Defendants purchased the products.

       171.    Defendants’ acts constitute willful trademark counterfeiting in violation of Section

32 of the Lanham Act, 15 U.S.C. § 1114.

       172.    By reason of the foregoing, Defendants are liable to Plaintiffs for: (a) statutory

damages of up to $2,000,000 for each mark counterfeited as provided by 15 U.S.C. § 1117(c) of

the Lanham Act, or, at Plaintiffs’ election, an amount representing three times Plaintiffs’ damages



                                                 40
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 41 of 59 PageID 41



and/or Defendants’ illicit profits; and (b) reasonable attorneys’ fees, investigative fees, and pre-

judgment interest pursuant to 15 U.S.C. § 1117(b).

       173.    Plaintiffs are also entitled to temporary, preliminary, and permanent injunctive

relief, including an order permitting the seizure of all “goods and counterfeit marks . . . the means

of making such [counterfeit] marks, and records documenting the manufacture, sale, or receipt of

things involved in such [counterfeiting] violation[s]” pursuant to 15 U.S.C. § 1116(d).

       174.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and continue

to suffer, immediate and irreparable harm. Plaintiffs have also suffered, and continue to suffer,

damages, including, but not limited to, loss of business, goodwill, reputation, and profits in an

amount to be proven at trial.

                              THIRD CAUSE OF ACTION
False Advertising regarding Plaintiffs’ Trademarks, Defendants’ Affiliation with Plaintiffs,
                             and Coverage of the Warranty
                                15 U.S.C. § 1125(a)(1)(b)

       175.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       176.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. Plaintiffs are widely recognized as the designated source of

goods bearing Plaintiffs’ Trademarks.

       177.    Plaintiffs have registered Plaintiffs’ Trademarks with the United States Patent and

Trademark Office.

       178.    Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and effect.

       179.    Through Defendants’ Ecoquest Websites and eBay storefront, Defendants have

willfully and knowingly used, and continue to use, Plaintiffs’ Trademarks in interstate commerce


                                                 41
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 42 of 59 PageID 42



for purposes of advertising, promoting, and selling products bearing Plaintiffs’ Trademarks

without Plaintiffs’ consent.

       180.    Defendants’ advertisements and promotions of their products unlawfully using

Plaintiffs’ Trademarks have been disseminated to the relevant purchasing public.

       181.    Genuine Plaintiffs’ products purchased from Plaintiffs’ distributors, who comply

with Plaintiffs’ quality controls, come with the Warranty.

       182.    Plaintiffs cannot oversee, track, or take action to correct the quality of its products

sold by unauthorized sellers. As a result, Plaintiffs do not extend the Warranty to products that are

sold by unauthorized sellers. Accordingly, the products Defendants sell bearing Plaintiffs’

Trademarks do not come with the Warranty.

       183.    Additionally, products cease to be covered by the Warranty if their serial number

is removed, or if they have a serial number that is otherwise invalid.

       184.    Defendants falsely advertise that the products they sell bearing Plaintiffs’

Trademarks come with the Warranty by stating in their product listings that they come with a “3-

year manufacturer warranty.”

       185.    These representations are false because the products Defendants sell bearing

Plaintiffs’ Trademarks do not come with the Warranty.

       186.    In addition to falsely advertising that their products come with the Warranty,

Defendants falsely advertise that they have a “25-year history of proven, pioneering success in the

air purification industry,” own the “Laundry Pure” technology, are authorized to use the “Certified

in Space” mark, and used their own engineers to create the products they sell.

       187.    These representations are false because Defendants have not been in business for

25 years, Defendants do not own the “Laundry Pure” technology, are not authorized to sell



                                                 42
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 43 of 59 PageID 43



products using the ACTIVEPURE or “Certified in Space” marks, and did not create the products

they sell bearing Plaintiffs’ Trademarks.

       188.    Defendants’ false and misleading statements and unauthorized and deceptive use

of Plaintiffs’ Trademarks on their Ecoquest Websites, eBay Storefront, and otherwise online is

material and likely to influence consumers to purchase the products, as consumers are likely to

believe that products advertised by Defendants using Plaintiffs’ Trademarks are genuine and

authentic products that originate from, or are sponsored by, authorized by, approved by, or

otherwise connected with Plaintiffs.

       189.    In addition, Defendants’ unauthorized and deceptive use of Plaintiffs’ Trademarks

on their Ecoquest Websites, eBay Storefront, and otherwise online is material and likely to

influence consumers to purchase the products, as consumers are likely to believe that products

bearing Plaintiffs’ Trademarks have been developed and manufactured by Defendants.

       190.    In addition, Defendants make false and misleading claims on their Ecoquest

Websites and eBay Storefront that they are affiliated with Plaintiffs or are the manufacturers of

products bearing Plaintiffs’ Trademarks.

       191.    Defendants are not affiliated in any way with Plaintiffs, and Defendants have not

developed or manufactured any products containing Plaintiffs’ proprietary technology.

       192.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.

       193.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.



                                                43
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 44 of 59 PageID 44



       194.    Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       195.    Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                               FOURTH CAUSE OF ACTION
                False Advertising regarding Certified Space Technology Mark
                                    15 U.S.C. § 1125(a)(1)(b)

       196.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       197.    The USSF is the owner of the CERTIFIED SPACE TECHNOLOGY (Reg. No.

3,322,368) certification mark.

       198.    Plaintiffs are authorized by the USSF to use the Certified Space Technology mark

on various products.

       199.    Defendants are not authorized by the USSF to use the Certified Space Technology

mark on any products or in any manner.

       200.    In their advertisements on the Ecoquest Websites and elsewhere on the Internet,

Defendants have willfully and knowingly used the CERTIFIED SPACE TECHNOLOGY mark in

interstate commerce in connection with the sale and advertising of Defendants’ products.

       201.    Defendants’ unauthorized and misleading use of the CERTIFIED SPACE

TECHNOLOGY mark on the Ecoquest Websites and otherwise online is material and likely to

influence consumers to purchase the products, as consumers are likely to believe that products

advertised by Defendants meet the standards for CERTIFIED SPACE TECHNOLOGY

maintained by USSF.




                                                44
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 45 of 59 PageID 45



       202.    Defendants’ use of the CERTIFIED SPACE TECHNOLOGY mark provides a

competitive advantage for Defendants because consumers are more likely to purchase Defendants

products falsely believing that they meet the certification requirements of USSF.

       203.    Plaintiffs have been damaged and have lost sales to Defendants as a result of

Defendants’ false advertising using the CERTIFIED SPACE TECHNOLOGY mark.

       204.    Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       205.    Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                FIFTH CAUSE OF ACTION
                       Claim for Relief for Cyberpiracy/Cybersquatting
                                      15 U.S.C. § 1125(d)

       206.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       207.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, including the

ECOQUEST® mark.

       208.    Plaintiffs have registered Plaintiffs’ Trademarks with the United States Patent and

Trademark Office.

       209.    Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and effect.

       210.    Through at least four domain names—<ecoquestparts.com>, <ecoquest.shop>,

<ecoquestfreshair.com>,      and   <ecoquestpurifiers.com>—Defendants       have    willfully   and

knowingly used, and continue to use, Plaintiffs’ Trademarks in interstate commerce for purposes

of advertising, promoting, and selling products bearing Plaintiffs’ Trademarks without Plaintiffs’

consent and in conjunction with products that do not originate from Plaintiffs.



                                                45
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                     Page 46 of 59 PageID 46



          211.   The ECOQUEST® mark is inherently distinctive and has otherwise become

distinctive through acquiring secondary meaning by the consuming public, and was distinctive in

April 2016 when the <ecoquestparts.com> domain—the earliest domain of the Ecoquest

Websites—was registered.

          212.   Plaintiffs are widely recognized as the designated source of goods bearing

Plaintiffs’ Trademarks.

          213.   Defendants have no rights in or to the ECOQUEST® mark.

          214.   The four domain names that Defendants registered with the intent to use them to

operate          the      Ecoquest       Websites—<ecoquestparts.com>,           <ecoquest.shop>,

<ecoquestfreshair.com>, and <ecoquestpurifiers.com>—are all substantially identical to or

confusingly similar to the ECOQUEST® mark.

          215.   Defendants’ conduct is done with knowledge and constitutes a willful violation of

Plaintiffs’ rights in the ECOQUEST® mark. At a minimum, Defendants’ conduct constitutes

reckless disregard for and willful blindness to Plaintiffs’ rights.

          216.   Defendants’ actions were conducted in bad faith with an intent to profit from the

use of the ECOQUEST® mark, as Defendants’ business names themselves were adopted in bad

faith.

          217.   Defendants have no use of the ECOQUEST® mark that would qualify as a bona

fide noncommercial or fair use of the mark in a website accessible under the domain name, but

instead they operate commercial websites intended to improperly divert Internet customers from

websites authorized by Plaintiffs to Defendants’ websites and storefront for commercial gain.




                                                  46
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 47 of 59 PageID 47



          218.   Defendants’ actions harm the goodwill of Plaintiffs, tarnish their reputations and

the ECOQUEST® mark, and create a likelihood of confusion as to the source, sponsorship,

affiliation, and endorsement of Defendants’ Ecoquest Websites by Plaintiffs.

          219.   By virtue of these acts by Defendants, Plaintiffs have suffered, and will continue to

suffer, damages and irreparable harm unless Defendants are preliminarily and permanently

enjoined from using the Ecoquest Websites’ domain names to infringe the ECOQUEST® mark

and are ordered to transfer to Plaintiffs ownership of the infringing domains, as well as any other

domains that may be discovered to be similarly infringing, to Plaintiffs.

          220.   Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to an award of attorneys’

fees.

                                  SIXTH CAUSE OF ACTION
                                 Unfair Competition (Passing Off)
                                        15 U.S.C. § 1125(a)

          221.   Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

          222.   Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. Plaintiffs are widely recognized as the designated source of

goods bearing Plaintiffs’ Trademarks.

          223.   Plaintiffs have registered Plaintiffs’ Trademarks with the United States Patent and

Trademark Office, and Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and

effect.

          224.   Defendants have willfully and knowingly used Plaintiffs’ Trademarks in commerce

through the sale and advertising of products without the consent of Plaintiffs.



                                                  47
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 48 of 59 PageID 48



       225.    Defendants’ use of Plaintiffs’ Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Defendants’ products because it misrepresents that the

products and technology offered for sale by Defendants originate from, or are sponsored by,

authorized by, approved by, or otherwise connected with Plaintiffs.

       226.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused damage to Plaintiffs’ business relations.

       227.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to its business, goodwill, reputation, and profits in an

amount to be proven at trial.

       228.    Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       229.    Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                               SEVENTH CAUSE OF ACTION
                            Unfair Competition (Reverse Passing Off)
                                      15 U.S.C. § 1125(a)

       230.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       231.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public.



                                                48
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                  Page 49 of 59 PageID 49



          232.   Plaintiffs are widely recognized as the designated source of goods bearing

Plaintiffs’ Trademarks.

          233.   Plaintiffs have registered Plaintiffs’ Trademarks with the United States Patent and

Trademark Office, and Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and

effect.

          234.   Defendants have willfully and knowingly used Plaintiffs’ Trademarks in commerce

through the sale and advertising of products without the consent of Plaintiffs.

          235.   Defendants are offering products for sale under the activTek mark that, on

information and belief, originate from Plaintiffs and contain technology proprietary to Plaintiffs.

Defendants’ offers and advertisements to sell these goods falsely designate the goods as originating

from Defendants.

          236.   Defendants’ unauthorized and deceptive use of Plaintiffs’ Trademarks in

connection with their unauthorized sale and advertising of products is likely to cause consumer

confusion, cause mistake, or deceive an appreciable number of ordinarily prudent purchasers as to

the affiliation, connection, association, sponsorship, or approval of Plaintiffs because it falsely

suggests that products sold by Defendants that were manufactured and developed by Plaintiffs

were developed and manufactured by Defendants.

          237.   Defendants are not affiliated in any way with Plaintiffs, and Defendants have not

developed or manufactured activTek products or any other products containing Plaintiffs’

proprietary ActivePure technology.

          238.   Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks, and

unauthorized use of Plaintiffs’ Trademarks in advertising, have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.



                                                 49
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 50 of 59 PageID 50



       239.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to its business, goodwill, reputation, and profits in an

amount to be proven at trial.

       240.    Pursuant to 15 U.S.C. § 1116, Plaintiffs are entitled to injunctive relief enjoining

Defendants’ infringing conduct.

       241.    Pursuant to 15 U.S.C. § 1117(a), Plaintiffs are entitled to enhanced damages and an

award of attorneys’ fees.

                                EIGHTH CAUSE OF ACTION
                         Texas Common Law Trademark Infringement

       242.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       243.    This claim arises under the laws of the State of Texas.

       244.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. As such, Plaintiffs’ Trademarks are the means by which

Plaintiffs’ products and services are distinguished from others in the marketplace throughout the

United States, including Texas.

       245.    Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under Plaintiffs’ Trademarks. Products bearing

Plaintiffs’ Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized as the designated source of goods bearing Plaintiffs’ Trademarks.

       246.    Defendants willfully and knowingly used, and continue to use, Plaintiffs’

Trademarks in commerce on the Ecoquest Websites, eBay Storefront, and elsewhere on the

Internet for the purpose of selling Defendants’ products without the consent of Plaintiffs.


                                                50
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 51 of 59 PageID 51



       247.    Defendants’ use of Plaintiffs’ Trademarks in connection with their unauthorized

sale of products is likely to cause consumer confusion, cause mistake, or deceive consumers

because it suggests that the products offered for sale by Defendants are the same as Plaintiffs’

products legitimately bearing Plaintiffs’ Trademarks, and originate from, or are sponsored by,

authorized by, approved by, or otherwise connected with Plaintiffs.

       248.    The products sold by Defendants are not, in fact, Plaintiffs’ genuine and authentic

products.

       249.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.

       250.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       251.    Plaintiffs are entitled to recover damages caused by Defendants’ infringement of

Plaintiffs’ Trademarks and to disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.

       252.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.

                               NINTH CAUSE OF ACTION
                     Texas Common Law Unfair Competition (Passing Off)

       253.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       254.    This claim arises under the laws of the State of Texas.




                                                51
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 52 of 59 PageID 52



       255.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. As such, Plaintiffs’ Trademarks are the means by which

Plaintiffs’ products and services are distinguished from others in the marketplace throughout the

United States, including Texas.

       256.    Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under Plaintiffs’ Trademarks.           Products bearing

Plaintiffs’ Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized in Texas as the designated source of goods bearing Plaintiffs’

Trademarks.

       257.    Defendants have willfully and knowingly used Plaintiffs’ Trademarks in commerce

through the sale and advertising of products without the consent of Plaintiffs throughout the United

States, including Texas.

       258.    Defendants’ use of Plaintiffs’ Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Defendants’ products because it misrepresents that the

products offered for sale by Defendants originate from, or are sponsored by, authorized by,

approved by, or otherwise connected with Plaintiffs.

       259.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.




                                                52
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                 Page 53 of 59 PageID 53



       260.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       261.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.

                             TENTH CAUSE OF ACTION
                Texas Common Law Unfair Competition (Reverse Passing Off)

       262.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       263.    This claim arises under the laws of the State of Texas.

       264.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. As such, Plaintiffs’ Trademarks are the means by which

Plaintiffs’ products and services are distinguished from others in the marketplace throughout the

United States, including Texas.

       265.    Plaintiffs’ Trademarks are valid and subsisting trademarks in full force and effect.

       266.     Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under Plaintiffs’ Trademarks.          Products bearing

Plaintiffs’ Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized in Texas as the designated source of goods bearing Plaintiffs’

Trademarks.

       267.    Products offered for sale by Defendants under the activTek and Induct brands

originate from Plaintiffs and contain technology proprietary to Plaintiffs.




                                                53
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 54 of 59 PageID 54



       268.    Defendants’ offers to sell these goods falsely designate the goods as originating

from Defendants.

       269.    Defendants’ unauthorized and deceptive use of Plaintiffs’ Trademarks in

connection with their unauthorized sale and advertising of products is likely to cause consumer

confusion, cause mistake, or deceive an appreciable number of ordinarily prudent purchasers as to

the affiliation, connection, association, sponsorship, or approval of Defendants’ products because

it misrepresents that products sold by Defendants that were manufactured and developed by

Plaintiffs with Plaintiffs’ proprietary technology have been developed and manufactured by and

otherwise originate from Defendants.

       270.    Defendants are not affiliated in any way with Plaintiffs, and Defendants have not

developed or manufactured activTek and Induct products, or any other products containing

Plaintiffs’ proprietary technology, such as ActivePure.

       271.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.

       272.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       273.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.




                                                54
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 55 of 59 PageID 55



                           ELEVENTH CAUSE OF ACTION
                 Texas Common Law Unfair Competition (Misappropriation)

       274.    Plaintiffs re-allege and incorporate the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       275.    This claim arises under the laws of the State of Texas.

       276.    Plaintiffs have registered Plaintiffs’ Trademarks with the USPTO.

       277.    Plaintiffs are the owners or licensees of Plaintiffs’ Trademarks, which are

inherently distinctive marks and have otherwise become distinctive through acquiring secondary

meaning by the consuming public. As such, Plaintiffs’ Trademarks are the means by which

Plaintiffs’ products and services are distinguished from others in the marketplace throughout the

United States, including Texas.

       278.     Plaintiffs have expended substantial time, effort, money, and resources advertising

and promoting their products and services under Plaintiffs’ Trademarks.          Products bearing

Plaintiffs’ Trademarks are sold by Plaintiffs throughout the United States, including Texas.

Plaintiffs are widely recognized in Texas as the designated source of goods bearing Plaintiffs’

Trademarks.

       279.    Defendants willfully and knowingly used Plaintiffs’ Trademarks in commerce

through the sale and advertising of products in competition with Plaintiffs without the consent of

Plaintiffs throughout the United States, including Texas.

       280.    Defendants’ use of Plaintiffs’ Trademarks in connection with their unauthorized

sale and advertising of products is likely to cause consumer confusion, cause mistake, or deceive

an appreciable number of ordinarily prudent purchasers as to the affiliation, connection,

association, sponsorship, or approval of Defendants’ products because it misrepresents that the




                                                55
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                    Page 56 of 59 PageID 56



products offered for sale by Defendants originate from, or are sponsored by, authorized by,

approved by or otherwise connected with Plaintiffs and their predecessor EcoQuest International.

       281.    Likewise, Defendants use of Plaintiffs’ Trademarks misrepresents that products

sold by Defendants that actually do originate from Plaintiffs, originate from Defendants or are

otherwise connected with products and technology developed and manufactured by Defendants.

       282.    In doing so, Defendants free ride off of Plaintiffs’ time, labor, skill, and money.

       283.    Defendants’ unauthorized sale of products bearing Plaintiffs’ Trademarks and

unauthorized use of Plaintiffs’ Trademarks in advertising have materially damaged the value of

Plaintiffs’ Trademarks and caused significant damage to Plaintiffs’ business relations.

       284.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, great damage, including to their business, goodwill, reputation, and profits in

an amount to be proven at trial.

       285.    In harming Plaintiffs, Defendants have acted with willful misconduct and actual

malice. Accordingly, Plaintiffs are entitled to an award of punitive damages.

                                   CONDITIONS PRECEDENT

       286.    All conditions precedent to Plaintiffs’ claims for relief, if any, have occurred or

have been performed.

                             REQUEST FOR ATTORNEYS’ FEES

       287.    Plaintiffs are entitled to recover its attorneys’ fees and costs for this action, pursuant

to the federal and state law identified herein, and Plaintiffs hereby seek such recovery from




                                                  56
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                   Page 57 of 59 PageID 57



Defendants of all its reasonable and necessary attorneys’ fees and costs for prosecuting this action

and obtaining the relief requested herein.

                                         JURY DEMAND

       288.    Plaintiffs demand a trial by jury on all claims and issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

       A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages, treble

damages, restitution, including disgorgement of profits, punitive damages, and pre-judgment and

post-judgment interest, as permitted by law;

       B.      That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the Internet
                       or otherwise, all products bearing Plaintiffs’ Trademarks,

               ii)     Prohibiting the Enjoined Parties from advertising or selling, via the Internet
                       or otherwise, all products that contain Plaintiffs’ proprietary technology,

               iii)    Prohibiting the Enjoined Parties from using any of Plaintiffs’ Trademarks
                       in any manner, including advertising on the Internet,

               iv)     Prohibiting the Enjoined Parties from importing, exporting, manufacturing,
                       producing, distributing, circulating, selling, offering to sell, advertising,
                       promoting, or displaying any and all of Plaintiffs’ products, as well as any
                       products bearing any of Plaintiffs’ Trademarks,

               v)      Prohibiting the Enjoined Parties from disposing of, destroying, altering,
                       moving, removing, concealing, or tampering with any records related to any
                       products sold by them which contain Plaintiffs’ Trademarks including:
                       invoices, correspondence with vendors and distributors, bank records,
                       account books, financial statements, purchase contracts, sales receipts, and

                                                  57
   Case 3:20-cv-01141-N Document 1 Filed 05/06/20                Page 58 of 59 PageID 58



                     any other records that would reflect the source of the products that
                     Defendants have sold bearing these trademarks,

             vi)     Prohibiting the Enjoined Parties from registering, attempting to register, or
                     maintaining any trademark registration, trademark, trade name, domain
                     name, trade designation, or other indicia of original or source compromising
                     or containing the ECOQUEST, ACTIVTEK, or ACTIVEPURE marks (or
                     any variation thereof, whether alone or in combination with any other
                     word(s) or element(s)), or any mark, name, domain name, or other
                     designation that depicts, contains, or consists of any name or mark
                     confusingly similar to the ECOQUEST, ACTIVTEK, or ACTIVEPURE
                     marks;

             vii)    Requiring the Enjoined Parties to take all action to remove from the
                     Enjoined Parties’ websites any reference to any of Plaintiffs’ products, or
                     any of Plaintiffs’ Trademarks,

             viii)   Requiring the Enjoined Parties to take all action, including but not limited
                     to, requesting removal from the Internet search engines (such as Google,
                     Yahoo!, and Bing), to remove from the Internet any of Plaintiffs’
                     Trademarks which associate Plaintiffs’ products or Plaintiffs’ Trademarks
                     with the Enjoined Parties or the Enjoined Parties’ website(s), and

             ix)     Requiring the Enjoined Parties to take all action to remove Plaintiffs’
                     Trademarks from the Internet, including from the websites
                     www.ecoquestfreshair.com,        www.ecoquestpurifiers.com,        and
                     www.alpinefreshair.com, and the Enjoined Parties’ storefront on
                     www.ebay.com;

             x)      Requiring the Enjoined Parties to transfer any domain names containing
                     ECOQUEST, ACTIVTEK, or ACTIVEPURE, or any variation therefore,
                     in the Enjoined Parties’ possession, custody, or control to Plaintiffs, or that
                     the Court order forfeiture or cancellation of such domain names.
      C.     An award of attorneys’ fees, costs, and expenses; and

      D.     Such other and further relief as the Court deems just, equitable and proper.



Dated: May 6, 2020                          Respectfully submitted,



                                                    By: /s/ Andrew M. Howard

                                                    Andrew M. Howard
                                                    amh@hs-firm.com
                                                    Texas Bar No. 24059973
                                                    Andrew G. Spaniol
                                                    ags@hs-firm.com

                                               58
Case 3:20-cv-01141-N Document 1 Filed 05/06/20    Page 59 of 59 PageID 59



                                       Texas Bar No. 24063012
                                       HOWARD & SPANIOL, PLLC
                                       5220 Spring Valley Road, Suite 406
                                       Dallas, Texas 75254
                                       Telephone: (214) 974-0585
                                       Facsimile: (469) 645-0166

                                       Kent A. Britt
                                       kabritt@vorys.com
                                       N.D. Tex. Reg. No. 0068182
                                       Ohio Bar No. 68182
                                       VORYS, SATER, SEYMOUR AND PEASE LLP
                                       311 East Fourth Street
                                       Suite 3500, Great American Tower
                                       Cincinnati, Ohio 45202
                                       Telephone: 513.723.4488
                                       Facsimile: 513.852.7818

                                       ATTORNEYS FOR PLAINTIFFS




                                  59
